                                EPSTEIN SACKS PLLC
                                 ATTORNEYS AT LAW
                                100 LAFAYETTE STREET
                                        SUITE 502
                                 NEW YORK, N.Y. 10013
                                      (212) 684-1230

                                                             BENNETT M. EPSTEIN: (917) 653-7116
                                                             SARAH M. SACKS: (917) 566-6196




                                                             May 18, 2021

Hon. Jesse M. Furman
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

Filed on ECF
                                 United States v. Devonte Brown
                                        20 Cr. 135 (JMF)

Dear Judge Furman:

       We have been appointed to represent the defendant, Davonte Brown, under the Criminal
Justice Act. We write at this point to seek a modest adjustment of Mr. Brown’s “temporary
release” conditions pending his surrender date, which has been extended by the Court to June 14,
2021, the date by which he will presumptively be “fully vaccinated.” Within two weeks we intend
to apply to the Court for an extension of that date in a more complete and formal submission, for
reasons which including changed circumstances, continuing severe conditions at MCC and MDC,
and material we have found in the discovery including his work record and dozens of
communications with others discussing changes in his life that negate “risk of flight” and “danger
to the community.”

       As the Court no doubt recalls, Mr. Brown was ordered remanded on May 1, 2020 but granted
“temporary release” under the existing terms and conditions of his original bail. Those terms were
put into place on March 20, 2020, and included “home incarceration” with “location monitoring,”
with the defendant permitted to leave only for “medical services” or with “PTS permission.”
Copies of the bail conditions set by this Court and the Court’s order allowing for temporary release
are attached as exhibits to this letter.
       Since March 20 of last year, Mr. Brown has lived in his mother’s apartment at 1382 Crotona
 Avenue, Bronx, New York, Apt. 3C, with his mother, who works full-time for the Parks
 Department, and his two younger maternal siblings, ages 18 and 12, who are in school. The
 building is a “traditional” 6-storey apartment building, not in a housing project, located two blocks
 from the Martin Van Buren playground in Crotona Park.

        For the last fourteen months, Mr. Brown has been permitted to leave the building on
 approximately four occasions, to meet with us at our offices near the courthouse, to attend his in-
 person guilty plea, and to receive his first dose of the COVID vaccine. He has been completely
 compliant as to the conditions of his release. Every weekday during that lengthy period, he has
 cared for his 3-year-old daughter, Ariella, while Ariella’s mother, Crystal, who lives about 7 bus
 stops away from Mrs. Brown’s apartment, goes to work as a clerical assistant at a medical office .
 Crystal has relied on Mr. Brown to care for their daughter during this time so that she can continue
 working: she drops Ariella off at Mrs. Brown’s apartment every weekday between 8 and 9 am in
 the morning , goes to work, and then picks Ariella up between 5 and 6 every night, and they go
 home. Mr. Brown, who is usually alone in the apartment with Ariella, feeds her, diapers her (she
 is “almost” but not quite fully trained) and plays with her inside. A photo of Ariella is also attached
 as an exhibit to this letter. She is a beautiful, well-cared for child, who suffers from asthma and
 sometimes uses a breathing machine.

       Mr. Brown would love to take his daughter to the park for an hour a few times per week.
 We have asked his Pre-Trial Officer, Joshua Rothman, their position on this, and they are opposed
 insofar as it is “not consistent with home incarceration.” The Government also opposes.

        We believe allowing Mr. Brown to take his daughter to a specified local park for a set brief
 period such as an hour, three times per week, is a reasonable humanitarian request at this time. It
 is certainly in the best interests of Ariella to be outside in the springtime and for both of them to
 have this bonding time together prior to Mr. Brown’s possible need to surrender in the not-too-
 distant future. We therefore ask the Court to approve this request.

                                                        Very truly yours,

                                                        Bennett M. Epstein
                                                        Sarah M. Sacks


Application DENIED. The Clerk of Court is directed to terminate Doc. #394.

                                                               SO ORDERED.




                                                   2           May 19, 2021
